NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  CARLOS IVAN MENDIOLA, Appellant.

                             No. 1 CA-CR 14-0731
                               FILED 8-4-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-002390-001
                  The Honorable Jose S. Padilla, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

By Janelle A. McEachern, Chandler
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Chief Judge Michael J. Brown joined.
                           STATE v. MENDIOLA
                            Decision of the Court

G E M M I L L, Judge:

¶1            Carlos Ivan Mendiola appeals his convictions and sentences
for one count of armed robbery, a class 2 felony, and two counts of
aggravated assault, class 3 felonies. Mendiola’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), stating that she has searched the record and found no
arguable question of law and requesting that this court examine the record
for reversible error. Mendiola was afforded the opportunity to file a pro se
supplemental brief but did not do so. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001). This court has jurisdiction under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031 and 13-4033.

¶3              Around 9:00 p.m. on January 31, 2009, A.R. was walking to a
bus stop at the intersection of Horne and University in Mesa. While sitting
and waiting for the bus to arrive, two Hispanic males sat down on either
side of A.R. The man to the left of A.R., who was slimmer and younger
than the man on A.R.’s right, pulled out a switchblade knife and demanded
all of A.R.’s money. A.R. gave the $1.89 he had in bus fare, but the man
with the knife requested more, so A.R. handed over his empty wallet. After
doing so, A.R. attempted to escape, running out into the middle of
University Drive. The two men pursued A.R., tackling him in the middle
of the street. A.R. fought to get away from his two attackers; after he
grabbed one of the men’s jackets, he suffered a stab wound to the left side
of his body. Then, abruptly, the two attackers got up and left, while A.R.
laid in the street until two bystanders helped him to the sidewalk and called
911.

¶4            At the hospital, A.R. was treated for a laceration on his left
cheek and a puncture wound in his left hip area. At the crime scene, Officer
P.C. retrieved a rosary necklace that was later admitted into evidence. A
forensic scientist for the Mesa Police Department was able to develop a full,
single source DNA profile from the rosary necklace, which she then cross-
referenced with the known DNA profile of Carlos Mendiola. Another Mesa
Police Department forensic scientist then directly compared the DNA



                                      2
                          STATE v. MENDIOLA
                           Decision of the Court

extracted from the necklace to DNA from a buccal swab of Mendiola; the
two DNA samples were a perfect match. S.J., the detective who collected
the buccal swab, also interviewed Mendiola. At the interview, Mendiola
initially identified the rosary necklace as his own, although he later
retreated from this position.

¶5            At trial, after the close of testimony, Mendiola moved for a
Rule 20 directed verdict. Mendiola argued the State had not presented
substantial evidence that Mendiola was involved in the armed robbery.
The State had proceeded on the theory that Mendiola was the younger,
slimmer individual who wielded the knife, yet A.R. could not positively
identify Mendiola in court or any photographic lineups and firmly
remembered the younger man with the knife having a neck tattoo — and
Mendiola has no such tattoo. The State argued that a piece of evidence
taken from the crime scene matched Mendiola’s DNA perfectly, and A.R.
did identify Mendiola as one of his attackers in court, albeit without 100
percent certainty. The trial court denied Mendiola’s motion.

¶6            A twelve-member jury convicted Mendiola of armed robbery
and both counts of aggravated assault. The jury found all three counts to
be dangerous offenses, given Mendiola’s use of a deadly weapon to inflict
serious physical injury. Additionally, the State proved three aggravating
circumstances to the armed robbery offense—the offense caused physical
injury, emotional, or financial harm to the victim; involved an accomplice;
and was committed for pecuniary gain. The State also proved that the two
aggravated assault offenses involved an accomplice and caused physical
injury, emotional, or financial harm to the victim.

¶7            A trial on prior convictions was held as part of the sentencing
hearing. Mendiola voluntarily admitted two prior felony convictions,
although only one qualified as an allegeable historical felony conviction.
He was sentenced to a slightly aggravated term of 12 years imprisonment
for the armed robbery conviction as well as two presumptive terms of 7.5
years imprisonment for each aggravated assault offense. The three
sentences will run concurrently with one another. Mendiola was fined $20
for probation assessment and $45 for a bench warrant fee, both of which
pertained to the armed robbery offense. He was credited with 488 days of
presentence incarceration.

                              DISCUSSION

¶8           We review the trial court’s denial of a Rule 20 motion de novo.



                                     3
                             STATE v. MENDIOLA
                              Decision of the Court

State v. Parker, 231 Ariz. 391, 407, ¶ 69 (2013). “[T]he controlling question is
solely whether the record contains ‘substantial evidence to warrant a
conviction.’” State v. West, 226 Ariz. 559, 562, ¶ 14 (2011) (quoting Ariz. R.
Crim. P. 20(a)). Substantial evidence is proof that reasonable persons could
accept as sufficient to support a conclusion of guilt beyond a reasonable
doubt. Id. at ¶ 16 (citing State v. Mathers, 165 Ariz. 64, 66 (1990)). Both direct
and circumstantial evidence may be considered when determining whether
substantial evidence supports a conviction. Id. In weighing the
substantiality of the evidence, we view that evidence in the light most
favorable to sustaining the verdict. State v. Davolt, 207 Ariz. 191, 212, ¶ 87
(2004).

¶9             “When reasonable minds may differ on inferences drawn
from the facts, the case must be submitted to the jury, and the trial judge
has no discretion to enter a judgment of acquittal.” State v. Lee, 189 Ariz.
590, 603 (1997) (citing State v. Landrigan, 176 Ariz. 1, 4 (1993)). At trial, there
was no debate over whether the offenses against A.R.—the robbery and two
injuries—actually occurred. But as Mendiola asserts, there was evidence
that tended to counter his involvement in those offenses, such as A.R.’s
difficulty identifying Mendiola. Nonetheless, there also exists strong
forensic evidence, as well as Mendiola’s initial admissions, linking him to
the site of the crime. The weighing and balancing of the evidence was
appropriately presented to and accomplished by the jury. There existed
substantial evidence on which a reasonable jury could have elected to
convict Mendiola.

¶10           Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The
evidence presented supports the convictions and the sentences imposed fall
within the range permitted by law. As far as the record reveals, Mendiola
was represented by counsel at all stages of the proceedings, and these
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶11           Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85 (1984),
counsel’s obligations in this appeal have ended. Counsel need do no more
than inform Mendiola of the disposition of the appeal and his future
options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Mendiola
has thirty days from the date of this decision in which to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.




                                         4
                  STATE v. MENDIOLA
                   Decision of the Court

                     CONCLUSION

¶12   The convictions and sentences are affirmed.




                        :ama




                            5